Citation Nr: 1115078	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left shoulder bursitis, claimed as left shoulder blade pain.

2.  Entitlement to service connection for right shoulder bursitis, claimed as right shoulder blade pain. 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for left and right shoulder bursitis.

The Veteran contends that his bilateral shoulder conditions began during his military service.  Specifically, the Veteran stated he developed bilateral shoulder pain when he was ordered to carry excessive weight long distances, to include 50-caliber machine guns, M-240 machine guns, full ammo boxes, GPS equipment, radio equipment, and 50 pound ruck sacks at Fort Stewart, Georgia.   

The Veteran's November 1997 entrance examination and medical history report were void of any complaints of shoulder pain or injuries, and the Veteran's upper extremities were found to be normal.  The Veteran's service treatment records show that in December 1999, he reported pain in his shoulder blades for the past two days.  Additionally, the doctor reported that any movement of any kind brought pain to the Veteran's joint.  Furthermore, the November 2001 discharge examination report noted that the Veteran reported right shoulder popping intermittently.  On the November 2001 medical history report, the Veteran noted that he had painful and/or swollen joints, and painful and/or trick shoulders.

The Veteran's VA outpatient treatment records documented complaints of bilateral shoulder pain.  Additionally, the Veteran's August 2008 private medical records documented that he reported that he developed shoulder pain while at work.  Subsequently, the Veteran's private physician diagnosed him with bilateral shoulder arthralgia.

Additionally, while the Veteran was afforded a VA examination in January 2008 that included an etiological opinion, this opinion was incomplete.  38 C.F.R. § 4.20 (2010).  The VA examiner diagnosed the Veteran with bursitis of both shoulders.  Additionally, the examiner stated that the Veteran had an entry in his records that noted bilateral shoulder and leg pain.  The examiner stated that the Veteran denied ever having shoulder blade pain, and noted that the Veteran stated that his pain was always in the front part of his shoulders.  The examiner concluded that by virtue of the fact that the military medical records talk about posterior shoulder pain, and the Veteran currently had anterior shoulder pain, he could not say without resort to mere speculation as to whether the Veteran's shoulder condition was due to or the result of military service.  This examination is of little probative value because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's bilateral shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994). 

Without further clarification, the Board is without medical expertise to determine if any bilateral shoulder disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what shoulder disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his bilateral shoulder conditions up through December 2008.  Because it appears that there may be outstanding VA medical records dated after December 2008 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from December 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the outstanding medical records have been obtained, the AMC should schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current right and left shoulder disability, to include bursitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current right and/or left shoulder disability had its onset during active service or is related to any in-service disease, event, or injury, to include carrying excessive weight long distances by hand.  Additionally, the examiner should consider the Veteran's service treatment records, the August 2008 private treatment record, the January 2008 VA examination, VA outpatient treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If the claims are denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


